DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 11 (Canceled). 
Claim 12 (Canceled). 
Election/Restrictions
The restriction requirement, as set forth in the Office action mailed on 10/29/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/29/2021 is partially withdrawn.  Claims 8-10, directed to a method of using the product are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11-12, directed to an apparatus remain withdrawn from consideration because they do not all require all the limitations of an allowable claim. That is, the product (powder of claim 1) is not a part of the apparatus (printer of claim 10), see MPEP 2114. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Kikawa (US 2008/0063970).
Claim 1 recites a temperature TS (6.5) at which a storage modulus G' of a material for the shell resin becomes 1 x 106.5 Pa is higher than a temperature TC (6.5) at which a storage modulus G' of a material for the core resin becomes 1 x 1065 Pa, a difference between the temperature TS (6.5) and temperature TC (6.5) is 30°C or more and 60°C or less.
Kikawa does not disclose that a difference between the Tg(s) of the shell and the Tg(c) of the core should be greater than 30°C, and also does not disclose a preferred upper limit of a range, and therefore does not disclose that a difference between the Tg(s) of the shell and the Tg(c) of the core should be 30°C or more and 60°C or less.
The properties of the materials of Kikawa are presumed to have a TS(6.5) of 15 °C higher for the shell than the core, based on Example 1 in Table 2 of the instant specification teaching polycarbonate. Therefore, the materials of Kikawa are not presumed to meet the claimed values. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744